 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStatewide Transportation, Inc. and Teamsters LocalUnion No. 182, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Miscellaneous Crafts, AFL-CIO.Cases 3-CA-13582-1, 3-CA-13582-2, 3-CA-13927-1, and 3-CA-14086December 20, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 19, 1989, Administrative Law JudgeSteven Davis issued the attached decision The Re-spondent filed exceptions and a supporting brief,and the Charging Party filed a letter in support ofthe judge's decisionThe Board has considered the decision and therecord in light of the exceptions, brief, and letter,and has decided to affirm the judge's rulings, find-ings,' and conclusions2 and to adopt the recom-mended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, StatewideTransportation, Inc, Utica, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order'The Respondent contends that the judge s findings reflect antlem-ployer bias because he questioned the Respondent's president and owner,Bradford Gorea, during the General Counsel s case-in-chief on the issueof jurisdiction Sec 102 35 of the Board s Rules and Regulations author-izes administrative law judges [t]o call, examine, and cross examine wit-nesses We find that the judge s examination of Gorea comportswith Sec 102 35 and reject the Respondent s contention that this conductevidences bias on his part Moreover, we have carefully reviewed theentire record and conclude that the judge s findings of fact and conclu-sions of law are based on the preponderance of the relevant evidenceWe also reject the Respondent s contention that the judge s findings re-flect bias because he credited the testimony of all employee witnesses anddiscredited portions of Gorea s testimony It is well established that thetotal rejection of one view, including significant credibility resolutions,does not alone impugn the trier of fact' KendicA Engineering Inc , 244NLRB 989 (1979) The Respondent has essentially excepted to certaincredibility findings made by the judge It is the Board s established policynot to overrule an administrative law judge s credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect Standard Dry Wall Products, 91 NLRB 544 (1950),enfd 188 F 2d 362 (3d Or 1951) We have carefully examined the recordand find no basis for reversing the findings2 The judge s conclusions of law inadvertently refer to employee Ray-mond Paul s first discharge as occurring June 30, 1987 The correct dateis July 1, 1987 The judge also refers in the ninth paragraph of sec II,Cof his decision to Paul s second discharge as occurring October 5, 1987The correct date is November 5, 1989Robert Ellison, Esq , for the General CounselDonald Gerace, Esq (Law Offices of Anthony J LaFache), of Utica, New York, for the RespondentGeorge Murad, Esq (Murad & Murad)• of Utica, NewYork, for the UnionDECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge Pursuantto charges filed by Teamsters Local Union No 182, af-filiated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Miscellaneous Crafts,AFL-CIO (Union) on June 25, 1987,1 in Cases 3-CA-13852-1, 3-CA-13852-2, and on August 18, in Case 3-CA-13927-1, an amended consolidated complaint wasIssued on October 6 against Statewide Transportation,Inc (Respondent) In addition, pursuant to a charge filedon November 18, by the Union in Case 3-CA-14086, acomplaint was issued on December 30, against Respond-entThe complaints, as amended, allege that Respondent(a)interrogated its employees concerning their union ac-tivities and the union activities of their fellow workers,(b)threatened its employees with the closing of its busi-ness if they selected the Union, (c) threatened its em-ployees with discharge if they selected the Union, (d) in-formed its employees that it would be futile for them toselect the Union as their collective-bargaining representa-tive, (e) informed an employee that he had been dis-charged because of his union sympathies, and (f) dis-charged John Lawlor and William LaBounty because oftheir union activities and twice discharged RaymondPaul because of his union activities because he informedRespondent that he had been subpoenaed by the Unionto testify at a Board hearing The complaints further re-quest that a bargaining order be issued against Respond-ent to remedy the effects of the unfair labor practicesRespondent's answer denied the material allegations ofthe complaint 2 On October 31 and November 1, 1988, ahearing was held before me in Utica, New York 3 Uponthe entire case, including my observation of the demean-or of the witnesses and after consideration of the briefsfiled by the General Counsel and Respondent, I makethe following'FINDINGS OF FACTI JURISDICTIONRespondent, a New York corporation, having its prin-cipal office and place of business at 100 Broad Street,Utica, New York, is engaged in the transportation ofgoods by truckThe complaint, as amended at the hearing, alleges thatin the course and conduct of its business operations, Re-spondent (a) derives gross revenues in excess of $50,0001 All dates are in 1987 unless otherwise stated2 Prior to the opening of the hearing, the General Counsel filed aMotion for Summary Judgment with the Board The Board denied themotion and remanded the matter to the Regional Director for Region 33 At the conclusion of the hearing on November 1, the General Coun-sel and the Union rested, and the hearing was scheduled to resume onDecember 20 for the purpose of hearing Respondent s evidence Thereaf-ter, by letter dated December 15, Respondent waived its right to presentevidence, and on December 21, I issued an order closing the hearing4 The General Counsel s unopposed motion to correct the transcript,set forth in his brief, is granted Certain errors in the transcript have beennoted and corrected297 NLRB No 68 STATEWIDE TRANSPORTATION473annually from the transportation of freight and commod-ities from New York directly to points outside NewYork and (b) derives gross revenues in excess of $50,000from the transportation of freight and commoditieswhich were shipped directly from locations outside NewYork and which, in turn, were transported within NewYork, thereby making Respondent an essential link ininterstate commerceRespondent denied both allegations Respondent'sgross annual revenues for the period from May 1987 toApril 1988 are $671,483 Respondent asserts that lessthan 5 percent of its gross revenues is derived from car-rying freight into New York State from outside NewYork, or from hauling freight from New York to out-of-state destinations Although Respondent admits in itsbrief that approximately 60 to 70 percent of its gross rev-enues in any year is derived from hauling freight ob-tained from or received from other transportation firms,it maintains that it is not known, nor has it been provenwhat part of this intercarner work involved goods whichcrossed state lines Respondent further asserts that It isnot known which of its transportation customers are en-gaged in the interstate transportation of goods and there-fore meet the jurisdictional standards of the BoardBradford Gorea, Respondent's president and owner,testified that Respondent's business is composed of threesegments The first of these is totally intrastate, in whichRespondent carries goods from a point in New York toanother point in New York The second facet consists ofRespondent's handling freight which enters New Yorkcarried by another carrier Respondent receives thisfreight in New York and transports it to its final destina-tion within New York State This segment, according toGorea, comprises about 60 to 65 percent of Respondent'stotal business The third facet, which represents about 5percent of its total business, consists of carrying freightoutside New York, and carrying freight into New Yorkfrom points outside New York StateRespondent stipulated in a prior representation pro-ceeding that It is an essential link in Interstate commerceThe Board stated in 1-1P0 Service, 122 NLRB 394, 395(1958), that it would assert jurisdictionover all passenger and freight transportation enter-pnses engaged in the furnishing of interstate trans-portation services, and all transportation and otherenterprises which function as essential links in thetransportation of passengers or commodities ininterstate commerce which derive at least $50,000gross revenues per annum from such operations, orwhich perform services valued at $50,000 or moreper annum for enterprises as to which the Boardwould assert jurisdiction under any of its jurisdic-tional standardsIn P J Hamill Transfer Co, 277 NLRB 462 (1985), theBoard reaffirmed these standardsGorea testified that in the last fiscal year, May 1987 toMay 1988, Respondent received gross revenues of$671,483 He further testified that approximately 60 to 70percent of such revenue is derived from handling freightwhich originates from outside New York and is broughtinto New York State by another carrier, which freightRespondent then carries within New York State Thefreight which is received directly from outside NewYork qualifies under the direct inflow standard SiemonsMailing Service, 122 NLRB 81, 85 (1958) These factsclearly establish that the Board has jurisdiction over Re-spondent as an essential link in interstate commerceThus, Respondent received gross revenues of over$400,000 (60 percent of $671,483) in its 1987-1988 fiscalyear from its operations which consist of carrying freightwithin New York State which originated outside NewYork, and which was brought into New York by anothercarrier In addition, Respondent stipulated in a prior rep-resentation proceeding that it is an essential link in inter-state commerce and performs services for employers en-gaged in commerceThe evidence clearly establishes that Respondent's rev-enues from its activities as an essential link in interstatecommerce permit the Board to assert jurisdiction over itFor this reason, it is not necessary to determine if Re-spondent meets the other jurisdictional standard allegedin the complaintAccordingly, I find and conclude that Regpondent isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA The Facts1 The organizing driveRespondent, a trucking company, has been in businesssince about 1986 Its president and sole owner is Brad-ford GoreaBradford Gorea's parents had, for many years prior to1986, owned Utica Oswego Motor Express That compa-ny had collective-bargaining contracts with the Unionfor 35 to 40 years Utica Oswego ceased doing businessin early 1986, upon the opening of Respondent 5As of June 6, Respondent employed the following em-ployees, set forth as follows in its recordsStephen Critelli, DriverRussell Howard, DriverWilliam LaBounty, DriverRaymond Paul, DriverRonald Elmer, Driver•CasualJohn Lawlor, Driver•CasualDaniel Derdzinski•Mechanic•DockEmployees Critelli, LaBounty, Lawlor, and Paul dis-cussed among themselves the need for union representa-tion LaBounty and Lawlor had been members of theUnion for more than 20 years Paul had also been amember of the Union for about 1-1/2 years Lawlorcalled the Union and arranged a meeting for June 6Critelli, LaBounty, Lawlor, and Paul attended theJune 6 meeting, at which all of them executed cards au-5 A charge filed by the Union which alleged that Respondent was thesuccessor and alter ego of Utica Oswego Motor Express' was dismissedby the Regional Director 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthonzing the Union to represent them in negotiationswith Respondent On that date, the Union's president,Victor Olivadoti; sent a certified letter to Respondentwhich stated as' followsRe•DriversPlease be advised this Local Union represent; a ma-jority of employees working in, the above men-tioned classificationThis letter is a request for recognition and mutuallyacceptable times, dates and locations for negotia-tions of a labor agreement covering the aforemen-tioned State-Wide Transportation, Inc employeesEmployee Critelli testified that he was present whenGorea received the letter on June 9 Gorea read theletter and asked Critelli to read it Gorea asked him if heknew anything about it, and Critelli said no Gorea saidhe believed that it might be another of the Union's"games," adding that it better be a game or he wouldclose the door and fire all of the workers Gorea thentore up the letter and threw it in a garbage canThat day, Gorea phoned Union President Olivadotiand asked who was responsible for what happened Oh-vadoti said that he was responsible Gorea asked for anexplanation of the letter, and Olivadoti replied that themen wanted to become organized and needed a contractHe offered to negotiate Gorea answered that before hehad a contract with the Union he would fire everyoneGorea testified that the following day he learned aboutthe union meeting and who had attended itOn June 11, Olivadoti filed a petition for representa-tion in Case 3-RC-9093 At about that time, Olivadotireported to the four card signers what Gorea had toldhim about firing everyone rather than have a contractwith the UnionEmployee LaBounty testified that on June 16 or 17,when he arrived at work, Gorea told him that if theUnion organized Respondent, he would have to close hisdoors, that he had many expenses and that if he had topay union wages he would have to close the doors andclose up Gorea also asked LaBounty what his problemswere, adding that if he had a problem he should come tohim LaBounty answered that if he had a problemGorea's response would be to leave Gorea then askedhim if he went to the Union, and LaBounty answeredthat he hadEmployee Paul testified that in the 1 or 2 weeks afterhe signed a union card on June 6, Gorea told him that heknew that he went to the Union, and asked why he didso Paul answered that his previous discussions withGorea about working conditions were met with an invi-tation by Gorea to quit Gorea asked whether his writtencommitment to grant overtime and other benefits wouldcause Paul to drop the Union Paul answered that itwould not Gorea replied that if the Union organized Re-spondent he would close the doorsOn July 1, a representation hearing was held on theUnion's petition2 The alleged discrimination against employeesa John LawlorLawlor, an hourly paid employee, was employed for Iyear, from June 1986 to June 1987, as a driver and dockworker He did local and long-distance driving, and wascalled to work by Respondent as needed Lawlorworked from 1 to 5 days per week, depending uponwhen and whether Respondent needed him He had nospecific assigned hours or days of work However hestated that most of the time he worked about 40 hoursper week He stated that when he was hired, he was toldby Gorea that the job would probably become full time,depending on the growth of Respondent's businessLawlor testified in the representation case hearing inJune that he did not have an expectancy that he wouldhave continuous employment, and that he knew that hecould not reject any assignment given because, as acasual employee, he could have been fired for such refus-alAs set forth above, on June 6, Lawlor signed a cardfor the Union On June 9, Gorea received the Union'sdemand for recognition, and on June 10 he learned whohad attended the union meetingLawlor stated that during his last week of employ-ment, which began on June 8, he noticed a change inGorea Whereas previously, Gorea was friendly with themen and joked with them, in that last week Gorea wouldnot talk to Lawlor unless he really had to, and treatedhim as if he was not there In that last week, Lawlorworked only 1 day that week, June 12, and has not beencalled back to work thereafterRespondent asserts that it did not call Lawlor to workafter June 12 because of his refusal to drive, and refusalto drive a truck to which he was assignedLawlor testified that in April 1987, he was asked todrive to Pennsylvania Lawlor refused because Respond-ent did not have a permit to travel from New York toPennsylvania Gorea phoned him at home that night andtold him that Respondent had such a permit and Lawlormade the tripLawlor stated that in late May or early June 1987,after a day's work, Gorea wanted him to drive at mid-night that evening from Utica to Pennsylvania, and thento Buffalo, and return to Utica Lawlor told him that itwas too long a trip and that he was tired and had tosleep After a discussion, Lawlor agreed to start the runat 2 a m, which he didLawlor testified that there was only one Instance inwhich he refused to driveWith respect to the vehicle used by him, Lawlordrove a 1976 Mack truck for about 2 or 3 months ThenGorea purchased two used 1983 GMC trucks for thepurpose of servicing the Pepsi account, for which he washiring full-time drivers Prior to the beginning of thenew run, Gorea had Lawlor drive one of the GMCtrucks, which was newer and more efficient than theMack When the new drivers were hired to make thePepsi runs, the GMC was taken away from him and hewas assigned to once again drive the Mack STATEWIDE TRANSPORTATION475In about early to mid-May, Lawlor complained toGorea that the GMC truck was taken away from himand given to a new driver Lawlor was upset at that be-cause he did not like the fact that every time a driverwas hired the new driver was assigned to the new truckIn addition, Lawlor believed that the old Mack was notroadworthy in that he was required to carry heavy loadswith it The GMC was a heavier truck, which he be-lieved should be used for those tnps In fact, after thisdiscussion, Gorea assigned Lawlor to the GMC, in earlyJuneGorea offered to assign Lawlor to the Pepsi runsSuch long-distance drivers are paid on a mileage basisLawlor refused the offer because he believed that his paywould be reduced if he worked on a mileage basisLawlor conceded that when he was hired he was nottold that he would be assigned to a specific truck, whichhe would use exclusively The full-time drivers, howev-er, were assigned to a specific truck which they used ex-clusively, except when the truck was being repaired Hestated that although he complained about driving theMack he continued to operate it because it was the truckassigned to him, and if he refused to drive it he wouldhave been laid offPrior to his last day of work on June 12, Lawlor wasnever warned by Gorea, or told that his job was at riskGorea testified that on one particular occasion, Lawlorrefused to drive the Mack, and complained about notbeing permitted to drive the GMC trucks which werefor the use of the full-time employees Gorea stated thathe told Lawlor that when Lawlor was assigned to workhe would give him a choice of whatever vehicles wereavailable that day According to Gorea, Lawlor worked1 or 2 more days and was not called to work thereafterGorea denied that his refusal to call Lawlor to work hadanything to do with his union activitiesAlthough, as set forth above, Respondent argued atthe hearing that Lawlor was not called to work becausehe refused to drive the Mack, Gorea's pretrial affidavitrevealed other reasons Thus, Gorea deposed that he didnot call Lawlor after June 12 because he "generallyhas not performed to my expectations" Gorea also af-firmed that when he and Lawlor spoke about the Mackand Gores offered him another vehicle if it was avail-able, Lawlor "stormed off the dock saying `uh-hu, we'llsee " Gorea concluded from Lawlor's remark that hewould "do something to rectify what he perceived to bea raw deal in taking his' truck away from him This inci-dent was followed shortly thereafter by my receipt ofthe letter from the union on June 9" Gorea furtherstated that when Lawlor complained about the truck inearly June he decided to look for a replacement for himDonald Elmer was interviewed by Gorea in late MayHis first day of employment was June 9 Gorea statedthat he originally planned on phasing Elmer in and phas-ing Lawlor out, over a period of weeks However, whenhe saw how well Elmer performed, he employed himfull time immediatelyb William LaBountyLaBounty was employed by Respondent for about 1month, from May 18 to June 23 He was hired for thePepsi run, which was instituted in early June For thefirst 2 weeks of his employ, he was a casual employeewho worked when needed At that time he worked onthe loading dock He also did some driving When thePepsi run began he worked as a full-time, over-the-roaddriver, who was paid on a mileage basisAs set forth above, on June 6 he signed a card for theUnion and admitted to Gorea on June 16 or 17 that hewent to the Union At that time Gorea asked what hisproblem was, and was told that if the Union came in hewould close downGorea admitted stating in his pretrial affidavit that onabout June 10 or 11, after learning who had gone to theUnion, he asked LaBounty if he had a problem La-Bounty said no, and Gorea said that he was curious as towhy he went to the union hall LaBounty replied that hewent to pick up a check he was owed Gorea said "no,not that time The Saturday morning you went to thehall with the other 3 guys" Gores stated that LaBountylooked "shocked" at this comment and said he wentthere to talk about "union type" things Gorea then toldhim that if he had a problem with money, working con-ditions, or his truck he should see himOn June 23, at the shop, employee Steven Critelliasked him if they were still pursuing the union effortLaBounty assured him that they were Critelli, went intothe office and thereafter Gores approached LaBountyand told him that "I can't take you any more," and thathe was "done" LaBounty asked for an explanation, andGorea told him that he had not called in from Fulton,New YorkLaBounty's daily assignment was to drive to Lathamand then Fulton, New York At Fulton he picked up afull load of Pepsi bottles and then returned directly tothe Respondent's terminal in UticaWhen he began this run he was instructed by Gorea tocall in LaBounty stated that he always called in fromLatham, where he was permitted to use the phone nearthe dock He also attempted to call from Fulton the firsttime he serviced that account However, he was advisedby a company representative that it was company policythat he could not use the phone On that first day, afterleaving Fulton, LaBounty drove 20 miles, found aphone, and called Gorea, reporting that he was not per-mitted to use the phone at Fulton LaBounty did notrecall Gorea's response.In the 12 to 15 runs to Fulton made 'by LaBountyduring his employ, he never called thereafter fromFulton, although he did call daily from Latham Goresnever complained to him, until his discharge, about hisfailure to call from FultonGorea testified that LaBounty was discharged for fail-ure to properly call in from his'iobs He stated that hespoke to him several times about his failure to call in,and was told that there was no phone nearby The lasttime they spoke about it was the last day of his employ-mentGores stated that over-the-road drivers, such as La-Bounty, are required to call in from particular stops, andthat "LTL"•less than trailer load drivers•must call inso that they can pick up further shipments along their 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDroute LaBounty, however, returned from Fulton withfull trailer loads of bottles and thus was unable to makefurther pickups en route to Respondent's terminal inUticaLaBounty further stated that Russell Howard, anotherdriver who did the same run as him, never called in fromFulton when they were togetherc Raymond PaulPaul began work as a full-time dnver in the fall of1986 As set forth above, on June 6 he signed a card forthe UnionOn June 30, Paul received a subpoena to appear at therepresentation hearing the next day On June 30, Paultold Gorea that he received a subpoena for court andthat he intended to attend the following day Gorea re-plied that Paul should drop off the subpoena to Goresthe following morning, which Gores would take care of,and then Paul should make his normal run•to SyracuseThe following morning, Paul and employee Critelli ar-rived at work together Gores asked Paul what he wasdoing there Paul replied that he was reporting to workand was available to work until he had to go to courtGorea answered that he was supposed to be in Syracuse,and warned that he either go to Syracuse or he "nolonger work here" Paul replied that he must go to courtbecause he was subpoenaed Gorea then retorted that heno longer worked here and demanded that he leave thepremises Paul then said that he was sorry that Goreafelt that way Gorea answered that he was sorry thatPaul went to the Union 6 This was corroborated by em-ployee CritelliLater that day, Paul testified at the hearing, at whichGorea was present That evening, Paul picked up Critelliat work Gorea approached Paul and told him to reportto work the next morning Paul did so and has continuedto be employed by Respondent until his accidentPaul testified that, prior to July 2, the day after he tes-tified at the hearing, Gorea was friendly with the work-ers•he helped them load and unload trucks and boughtthem sodas However, from July 2 until his last day ofwork on October 5, Paul observed that Gorea's attitudechanged He just distributed work, and engaged in noadditional conversation Paul characterized the atmos-phere in the shop as very tenseOn October 5, Paul was injured when he fell off Re-spondent's truck, breaking two ribs He phoned Goresthat evening and told him that he was unable to workand would be seeing a physician Gorea told him to keephim informed Each time Paul was treated by the doctorhe (Paul) called Respondent's office and spoke to Goreaor a secretary, telling them what the doctor said, and in-forming them that he was not yet able to work In oneof these conversations, Paul was told by Gorea thatwhen he returned to work he must be physically able toperform all the requirements of the job6 Gored testified that Paul told him that he was subpoenaed to attend ahearing, and wanted to work in the Utica area and not go to SyracuseGorea told him that if he could not 'fulfill his regular run to Syracusehe could not use him that day, and told him to leaveOn November 5, Gorea sent the following letter toPaulThis letter is in reference to your lengthy absenceof employment at my company from injuries sus-tained in your fall on October 5, 1987 Due to thefact that you have failed to keep in touch with meabout the condition and status of your health andyou cannot tell me when and if you will be able toreturn to work, economic conditions force me to fillyour vacancy with a permanent replacementworkerIf at sometime in the future, your physicians decidethat you are physically able to return to work in thesame type of job classification you once filled, youare welcome to reapply for any possible job open-ings that could arise in the future years At thattime your application will be consideredPrior to receiving that letter, Paul had never beengiven a deadline for his return to work, and was not toldthat he would be replaced if he did not return by a cer-tain date Paul testified that he believed that that letterterminated himPaul continued to be treated after receiving the No-vember 5 letter He did not inform Gorea of those medi-cal visits because he had already been replacedOn January 7, 1988, Paul sent the following letter toRespondent, which Gorea admitted receivingI was examined by my physician on January 6,1988 in order to determine whether my work relat-ed injury had sufficiently healed so as to permit meto resume my regular duties at Statewide Transpor-tation, Inc I am enclosing herewith a copy of DrTalanco's note that I can return to work on Janu-ary 7, 1988Inasmuch as I am now cleared by Dr Talanco toreturn to work, I request that I be permitted toresume my employment duties with StatewideTransportation, Inc immediatelyUnless I hear from you to the contrary, I willreport to work on January 11, 1988 at my custom-ary time for reportingPaul received no response to his letter, and on January11 reported to work but found no one present He left acopy of the letter and,leftPaul stated that he was capable of driving any of Re-spondent's vehicles, and that new drivers had been hiredsince January 7, 1988Gorea denied that his replacement of Paul was relatedto his union activities Gorea testified that he told Paulthat if he did not return when he was physically able towork, he would be replaced He also stated that Paulcould not give him an exact date as to when he couldreturn to work, and that it was unfair to a casual or on-call driver to work as a temporary replacement withoutsome expectation of a full-time job Gorea also denied re-ceiving any medical documentation that he was able toreturn to work STATEWIDE TRANSPORTATION477However, Gorea also testified that he spoke to Paul'sphysician's at least five times during his absence fromwork due to the injury Gores called them because hewanted to clarify and confirm that he was still unable towork Gorea further stated that after receiving Paul'sJanuary letter, he (Gorea) called the doctor and asked ifhe was fit to return to work The doctor said he wasIn a letter to the General Counsel dated March 10,1988, Gorea stated as follows, in relevant partWhen Mr Paul came to my place of business andtold me that he had a doctor's order stating that hewas fit for work, he did not have this with himThe only thing he had was a letter typed by MrMurad of the Teamsters Union I did not readthe letter until Mr Paul left my premises At thattime I found no doctors release enclosed I immedi-ately called Mr Paul at home and told him that Ineeded this before I could consider putting himback to work I also told him that I would have tohave another application for employment on file,showing his sick time on disability After hispromises to come down and drop off his release andfill out his new application the first chance he got, Inever saw or heard from him againAs far as I'm concerned he made no attempt at allto reobtain a place of employment here at our com-panyAnalysis and DiscussionI THE ALLEGED VIOLATIONS OF SECTION 8(A) (1)I credit the testimony of the employee witnesses con-cerning their conversations with Gorea about the UnionSuch testimony concerned Gorea's attempt to learn whythe men had gone to the Union It is inherently probablethat Gores would question his workers concerning thissubject at the times that he did inasmuch as he had re-ceived the Union's letter demanding recognition In addi-tion, the questions asked were similarI credit employee Cntelles testimony that Gorea askedhim, when he received the Union's demand for recogni-tion on June 9, if he knew anything about it I also creditthe testimony of Paul and LaBounty that shortly afterthey signed cards for the Union, Gores asked them whythey went to the UnionThe Board's standard for evaluating whether interro-gations violate the Act is whether under all the circum-stances the questioning reasonably tends to restrain,coerce, or interfere with employees' nghts guaranteed bythe Act Rossmore House, 269 NLRB 1176 (1984) Inmaking such an evaluation, the Board makes a case-by-case analysis which takes into account the circumstancessurrounding the alleged interrogation Sunnyvale MedicalClinic, 277 NLRB 1217 (1985)Gorea's questions to the employees as to whether theyknew anything about the Union's demand letter and whythey went to the Union were clearly coercive Goreathe president and sole owner of this small Company,having a small bargaining unit The questioning came im-mediately upon the heels of a union organizational cam-paign about which Gorea expressed his adamant opposi-tion, and to which he responded by threatening to closethe business and fire everyone I accordingly find andconclude that Gorea's questions of the employees as towhether they knew anything about the Union's letter andwhy they went to the Union violated Section 8(a)(1) ofthe ActI also credit, for similar reasons, the testimony of Gen-eral Counsel's witnesses concerning the threats made byGorea Thus, Critelli stated that Gorea told him that ifthe Union's letter was not a game he would close thedoor and fire all the employees Gorea told Union Presi-dent Olivadon that before he had a contract with theUnion he would fire everyone This threat was commu-nicated to the employees Similarly, Gorea told employ-ees LaBounty and Paul that if the Union organized Re-spondent he would close upThe Board has long held that threats to fire employeesbecause of their union activities violates the Act becauseof its coercive nature Capital Transit, 289 NLRB 777 at778 (1988), Lawson Printers, 271 NLRB 1279, 1283(1984) In addition, I also find that Gorea's threats toclose the doors if the Union organized the men violatedSection 8(a)(1) of the ActThe complaint also alleges that Respondent informedits employees that it would be futile for them to selectthe Union and also informed an employee that he hadbeen discharged because of his union sympathies Evi-dence concerning the futility of the employees' efforts tojoin the Union is, presumably, the evidence, set forthabove, in which Gorea threatened the men that hewould close the shop if the Union came in Inasmuch asthe remedy is the same if I find such a violation, it is un-necessary to find a separate violation as to this allegationHowever, I find that Gorea's statement to Paul upon dis-charging him, and ordering him off the premises, saying"I'm sorry you went to the Union, too," was a statementthat Paul was being discharged because of his supportfor the Union Accordingly, that statement violates Sec-tion 8(a)(1) of the Act Port East Transfer, 278 NLRB890, 895 (1986)II THE ALLEGED VIOLATIONS OF SECTION8(A)(3) AND (4)A John LawlorLawlor spoke with his coworkers about the need forthe Union He called the Union and arranged a meetingwith Union President Olivadon and four of Respondent'semployeesOn June 9, Gorea received the Union's demand forrecognition, and threatened to discharge all the employ-ees if the Union organized Respondent The followingday he learned who attended the Union's meetingLawlor, who is an on-call driver, was not called to workafter June 12, notwithstanding that he had been em-ployed regularly for 1 year No explanation was given toLawlor for Respondent's failure to call himThus, the union activities of Lawlor became known toGorea on June 10 The timing of Respondent's failure tocall Lawlor to work, coming immediately upon the heelsof the Union's organizing campaign and Gorea's threats 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto discharge employees in this small unit, and his knowl-edge of who was involved in the union effort, leaves astrong presumption that Lawlor's union activities were amotivating factor in Respondent's decision not to callhim to work after June 12 Wright Line, 251 NLRB 1083(1980)Respondent asserts that it refused to call Lawlor afterJune 12 because he refused to drive the Mack on one oc-casion However, Gorea conceded that Lawlor wascalled to work for 1 or 2 more days thereafter Accord-ingly, his alleged refusal to drive could not have beenthe motivating factor in his not being called to work byGorea Moreover, certain incidents in which Lawlor al-legedly refused to drive were all remedied, by his eithermaking the trip when he was rested or upon Gorea's as-surance that Respondent had a permit to drive intoPennsylvania The date on which Lawlor refused an as-signment and did not drive is unclear But it appears thateven if it was late in his employment, he was permittedto continue to drive by Gorea, according to Gorea, for 1or 2 days after that refusalGorea's affidavit sheds light upon Respondent's moti-vation for not calling Lawlor after June 12 Gorea be-lieved that their disagreement over Lawlor's continuedassignment to the Mack caused Lawlor to Instigate theunion organization campaign Gorea obviously blamedLawlor for bringing in the Union and made good his ear-lier threat to discharge everyone if the Union successful-ly organized the shopI accordingly find and conclude that Respondent hasnot shown that Lawlor would have been refused work inthe absence of his union activities Wright Line, supraUnder all these circumstances, I find and conclude thatLawlor was not called for work after June 12 because ofhis union activities in violation of Section 8(a)(3) of theActB William LaBountyOn June 6, LaBounty signed a card for the Union withthree fellow employees On June 9, upon receiving theUnion's demand for recognition, Gorea threatened to fireall the workers Gorea learned on June 10 who had at-tended the meeting and who had signed cards Immedi-ately upon learning that LaBounty had engaged in theseactivities, Gorea asked him if he had a problem, andasked why he went to the union meeting Gorea alsotold LaBounty to come to him if he had a problem atwork About 2 weeki later, LaBounty told a coworker,Steven Critelli, that the men were still pursuing theUnion Critelli went into the office, and Gorea emerged,telling LaBounty that he was dischargedBased upon the above, and especially considering Re-spondent's strong antiunion animus, the summary natureof LaBounty's discharge and the timing of the discharge,being only 2 weeks after Respondent became aware ofthe Union, I find that the General Counsel has made aprima facie showing that LaBounty's union activitieswere a motivating factor in Respondent's decision to dis-charge him Wright Line, supraRespondent asserts that LaBounty was discharged forfalling to call in from his stops Gorea stated that hespoke to LaBounty several times about his failure to callin, and was told that there was no phone nearby I creditLaBounty's testimony that on his first trip to Fulton hewas not permitted to call Respondent from that location,but called from the road According to LaBounty's fur-ther credited testimony, he never thereafter called fromFulton, although he made from 12 to 15 such runs La-Bounty did, however, call in from Latham, which wason the same run as the daily Fulton tripI further credit LaBounty's testimony that he wasnever warned about not calling in This testimony is be-lievable because upon returning with full trailer loadsfrom Fulton, he could make no further pickups, and itwould appear not to be of critical importance to Re-spondent Moreover, LaBounty did call in from Lathamon his daily trips between Utica, Fulton and LathamI cannot credit Gorea's testimony that he spoke sever-al times to LaBounty about the need to call in It is Im-probable that Gorea would have permitted LaBounty toignore his direction that he call in if in fact it was givenI do not believe that Gorea would have tolerated La-Bounty's failure to call in 12 to 15 times when he madethe trip to Fulton, without discharging him sooner 7I accordingly find and conclude that Respondent hasnot shown that it would have discharged LaBounty inthe absence of his union activities Wright Line, supra Ifurther conclude that LaBounty was discharged becauseof his union activities in violation of Section 8(a)(3) ofthe ActC Raymond PaulAs set forth above, 1 or 2 weeks after he signed a cardfor the Union, Gorea told him he knew he had gone tothe Union and asked him why he did so Gorea also of-fered to grant certain benefits if he withdrew from theUnion Paul refused the offer and Gorea threatened toclose the shop if the Union came inOn June 30, Paul told Gorea that he was subpoenaedto appear in court the following day Gorea told him togo to work and that he would take care of the subpoenaThe next day, Paul told Gorea that he intended to honorthe subpoena, and Gorea demanded that he take his usualrun to Syracuse or be considered no longer employedPaul insisted upon going to court and Gorea told himthat he no longer worked for Respondent Paul said hewas sorry Gorea felt that way, and Gorea respondedthat he was sorry that Paul went to the Union Paulwent to the Board hearing and testified That night hewas reinstatedBased upon the above, which was corroborated byemployee Critelli, it is clear and I find that the GeneralCounsel has made a prima facie showing that Paul'sunion activities and his being subpoenaed to attend aBoard hearing were motivating factors in Respondent'sdecision to terminate him on July 1Respondent asserts that Paul was not terminated, hewas merely given the day off Gorea stated that if hecould not use Paul that day to make his usual run, then7 Gorea s pretrial affidavit states that he threatened to dock LaBoun-ty s pay if he continued to fail to call in Thus, in discharging him, Goreachose a more severe form of punishment which was inconsistent with hisstated course of action STATEWIDE TRANSPORTATION. ,479he did not need him to stay at the terminal This despitethe fact that Paul was available to work until he had toleave to attend the hearing It is clear that Paul was dis-charged He was told that he no longer worked for Re-spondent and was told to leave the premisesI find that Respondent has not proven that it wouldhave terminated Paul in the absence of his union activi-ties or in the absence of his being subpoenaed to attendthe Board hearingI accordingly find and conclude that Paul was dis-charged on July 1 in violation of Section 8(a)(3) and (4)of the ActThe General Counsel further alleges that Respondent'sletter of November 5 terminated Paul and that that dis-charge violated the Act As set forth above, Paul wasthe subject of an illegal interrogation shortly after hesigned a union card Gorea's attempts to have the em-ployees withdraw from the union effort through hispromises to grant overtime and other benefits were re-buffed by Paul Paul was also the subject of a threat byGorea to close the shop if Respondent was organized bythe Union In addition, as set forth above, Paul was ille-gally discharged on July 1 for his union activities and be-cause he was subpoenaed to attend a Board hearingOn October 5, Paul was injured at work I creditPaul's testimony that during the following month he keptRespondent advised of his medical treatments On No-vember 5, Gorea wrote to Paul advising him that be-cause Paul had not kept him informed about his condi-tion, and could not advise as to when he would be ableto return to work, he was being permanently replacedGorea invited Paul to "reapply" for any "possible" jobvacancies when he was 'physically able to return towork, and assured him that his application would be con-sideredAs alleged by the General Counsel, I find that Pahlwas discharged by Respondent on October 5 In Ridge-way Trucking Co, 243 NLRB 1048 (1979), the BoardstatedThe test for determining whether [an employer's]statements constitute an unlawful discharge dependson whether they would reasonably lead the employ-ees to believe that they had been discharged and thefact of discharge does not depend on the use offormal words of firing It is sufficient if thewords or actions of the employer would logicallylead a prudent person to believe his tenure has beenterminatedIn addition, requiring an employee to coinplete a newapplication is some evidence that he was fired FamousSupply Co, 254 NLRB 768, 771 (1981) I accordinglyfind that Paul was discharged upon his receipt of the No-vember 5 letterThe General Counsel alleges that Paul was discrimina-torily discharged because of Gorea's prior discriminationagainst him Thus, as set forth above, Gorea unlawfullyinterrogated Paul about his union activities, threatenedhim with plant closure if the Union organized Respond-ent, and illegally discharged him for engaging in unionactivities and because he was subpoenaed to attend theBoard hearingThe timing, of those events, occurring 3 months beforePaul left work due to his injury, tends to show that Re-spondent did not discriminatorily discharge Paul How-ever, the General Counsel attempted to prove, but didnot allege in the complaint, that Paul was discriminatedagainst in the 3-month interim period by a reduction ofhis hours and earnings In this regard, Paul testified ondirect examination that before July 2 he worked over 40hours, and that toward the end of his employment heworked less than 40 hours He later testified . that hishours gradually decreased from June 9, when Gorea re-ceived the Union's letter, to his injury on October 5However, he stated in his pretrial affidavit that heworked his normal 40 or more hours until early Septem-ber, but he no longer received as much overtime, andthat between early September and October 5 he workedabout 35 hours per week Paul stated that the reductionin hours was due to a change in duties Imposed byGorea Thus, upon returning from his run to Syracuse,he ordinarily would load and unload his truck, whichwould enable him to work longer hours However,during this period of time, upon returning to the termi-nal, Gorea told him to go home Paul noticed, hoWever,that other drivers were permitted to load and unloadtheir trucks, thereby earning additional moneyIn addition, Paul testified that after his initial dischargeon July 1 until he was injured, Gorea's attitude towardhim was 'vastly different than it had been before Thus,before July 1 Gorea was friendly and would talk andjoke with the men, help them load and unload theirtrucks, and bought them sodas However, after July 1Gores distributed the work with no extra conversationPaul described the atmosphere as very tenseI find that the General Counsel has made a prima facieshowing that Paul's union activities as set forth above,especially the extreme measure of his discharge on July 1when he insisted upon attending the Board hearing, weremotivating factors in Respondent's decision to dischargehim Although there was a lapse of 4 months betweenthe time that Paul was initially discharged and his finalfiring, it is clear that Respondent continued to harbor ex-treme antiunion animus toward Paul This is demonstrat-ed by Gorea's change in attitude toward the employeesand his failure to continue his past practice of permittingPaul to remain at work upon his return from the Syra-cuse run By not allowing paul to load and unload histruck he caused a reduction in Paul's hours and earningsRespondent asserts that business necessity required itto replace Paul However the first replacement for Paulleft Respondent's employ and he was replaced by an-other driver , Although the timing of these replacementsis not clear, it is clear that Paul was not considered foremployment at any time Thus, even when Gorealearned from Paul's physician in January that Paul wasfit to return to work, Gores did not contact Paul' Paul concedes that Gorea required a medical clearancein order for him to return to work Paul testified that hesent such a medical note in a letter to Gorea Goreadenied receiving it Although I credit Paul's testimony 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinasmuch as his letter, which Gorea admitted receiving,referred to an enclosed medical note, Gores himselfspoke to Paul's doctor and was advised that Paul wasable to return to work Thus, Gorea received an oralmedical clearanceRespondent further asserts that Paul made no attemptto "reobtam a place of employment" with it However,Paul's letter of January 7, 1988, which Gorea received,clearly states that he was requesting immediate employ-ment with Respondent Moreover, notwithstanding thatPaul kept in contact with Respondent, advising it of hismedical progress, Paul was never told by Gorea that hehad to return to work by a certain date or he would bedischargedI accordingly find and conclude that Respondent hasnot shown that it would have discharged Paul in the ab-sence of his union- and Board-related activities, and Ifind that his discharge on November 5 violated Section8(a)(1), (3), and (4) of the Act Brenal Electric, 284NLRB 552 (1987)III THE ALLEGED VIOLATION OF SECTION 8( A)(5 )A The Demand for Recognition and theAppropriate UnitGorea admitted receiving the Union's letter of June 6That letter specifically stated that the Union representeda majority of Respondent's drivers and that it constituteda request for recognition and bargaining sessions I ac-cordingly find that a proper demand for recognition wasmade by the Union on June 6The Union's petition sought a unit of drivers anddockpersons I find the following to be an appropriatecollective-bargaining unit Pilot Freight Carriers, 208NLRB 853 (1974), Consolidated Fibres, 205 NLRB 557(1973) 8All full-time and regular part-time truck drivers anddockpersons employed by Respondent at its Utica,New York facility, excluding all other employees,guards and supervisors as defined in the ActAccording to Respondent's payroll records for theperiod June 6 through 9, seven employees were em-ployed in those categories, as followsStephen Critelli, driver, Daniel Derdzmski, mechan-ic-dock, Donald Elmer, driver-casual, RussellHoward, driver, William LaBounty, driver, JohnLawlor, driver-casual, and Raymond Paul, driver 98 The Decision and Direction of Election which was issued on July 22and subsequently vacated on November 3 after the Issuance of the instantcomplaint, found appropriate a unit of drivers and dockpersons9 Respondent argues that Lawlor, as a casual employee, should not beincluded in the unit Lawlor has been employed by Respondent for Iyear, as a driver and dockworker He was called to work as needed byRespondent, working from 1 to 5 days per week He worked about 40hours per week Although he stated that he had no expectation of contin-uous employment, and had to accept jobs when called, he also stated thathe was told by Gorea that the job would probably become full time, de-pending upon the growth of Respondent's business Based upon the evi-dence, I find that Lawlor performed unit work with a sufficient regulari-ty to demonstrate a community of Interest with the other drivers withrespect to their wages, hours, and working conditions I accordingly find' The evidence is clear, as established by the testimonyof four of the seven employees, that they signed cardsfor the Union authorizing the Union to represent themAccordingly, as of June 6, when the cards were signed,and as of June 9, when the demand for recognition wasreceived by Respondent, the Union represented a majori-ty•four of seven•of the employees employed by Re-spondentB The Request for a Bargaining OrderThe General Counsel requests that a bargaining orderbe issued against Respondent In NLRB v Gime! PackingCo, 395 U S 575 (1969), the Supreme Court approvedthe issuance of a bargaining order where the unfair laborpractices committed by respondent have a "tendency toundermine majority strength and impede the electionprocess" 395 U S at 613-614 When analyzing unfairlabor practices in connection with determining the ap-propriateness of a Gissel bargaining order, the Boardlooks to the seriousness and scope of the unlawful con-duct in the context of the circumstances in the shopwhen the conduct occurred In this case, immediatelyupon learning that the Union sought to organize its em-ployees, Respondent undertook a campaign to defeat thateffort Upon receiving the demand for recognition,Gores told three of the seven unit employees that hewould close the shop and fire all the employees if theUnion organized the shop He also interrogated employ-ees about why they went to the Union In addition, 3days after having received the Union's demand letter,Respondent refused to call Lawlor to work, and 2 weeksafter receiving that letter, discharged LaBounty More-over, Respondent fired Paul 3 weeks after receiving thedemand letter, upon hearing that he would attend theBoard hearing pursuant to subpoena In addition, Re-spondent again discharged Paul in November when hewas out due to his work-related injuryI have found that all of these actions taken against itsemployees violated the ActThese circumstances require the issuance of a remedialbargaining order The violations committed by Respond-ent, including the discharges of three employees in a unitof seven, unlawful interrogations and threats to close, are"hallmark violations" Of great significance is the factthat all of these violations were committed by Gores, thesole owner and president of Respondent The fourth unitemployee, Critelli, although not discriminated against,was the subject of an unlawful threat to close the shop"The effect of unfair labor practices is heightened whenthey are committed by top management officials who arereadily perceived as representing company policy and aspossessing the ability to implement unlawful threats"Long-Airdox Co, 277 NLRB 1157, 1160 (1985)Accordingly, noting that the size of the unit is small,that four of the seven employees were touched directlyby Respondent's misconduct, that the violations were se-rious and pervasive and included the discriminatory dis-that Lawlor is properly includible in the unit Lifemark Hospitals, 259NLRB 831 (1981), Riverside Memorial Hospital, 250 NLRB 1355, 1356(1980), Newton-Wellesley Hospital, 219 NLRB 699, 703 (1975) STATEWIDE TRANSPORTATION481charges of three employees and threats to close, I ampersuaded that the circumstances of this case precludethe holding of a frir election I therefore conclude thatthe valid authorization cards signed by the employees aremore reliable in determining the Union's majority statusthan an election would be in reflecting the employees'desires to be represented by a union Therefore, in thecircumstances of this case, I find that a bargaining orderbased upon the Union's majority as established by thesigned authorization cards is appropriate Gupta Permold,289 NLRB 1234 at 1258 (1988), Long-A irdox, supraIV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, set forth above, occur-nng in connection with the Respondent's operations de-scnbed above, have a close, intimate, and substantial re-lationship to trade, traffic, and commerce amon'g the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 By interrogating employees concerning their unionactivities, by threatening its employees with dischargeand the closing of its business if they selected the Union,by informing an employee that he had been dischargedbecause of his support for the Union, Respondent violat-ed Section 8(a)(1) of the Act4 By discharging John Lawlor on June 13, 1987, bydischarging William LaBounty on June 23, 1987, Re-spondent violated Section 8(a)(1) and (3) of the Act5 By discharging Raymond Paul on June 30, 1987,and by discharging him on November 5, 1987, Respond-ent violated Section 8(a)(1), (3), and (4) of the Act6 The following unit is appropriate for the purposesof collective bargaining within the meaning of Section9(a) of the ActAll full-time and regular part-time truck drivers anddockpersons employed by Respondent at its Utica,New York facility, excluding all other employees,guards and supervisors as defined in the Act7 On or about June 9, 1987, and at all times thereafter,the Union represented a majority of the employees in theabove-described unit, and has been the exclusive repre-sentative of said employees for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act8 By refusing to recognize and bargain with theUnion as the exclusive collective-bargaining representa-tive of its employees in the above-described unit since onor about June 9, 1987, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) and (5) of the Act9 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theActThe Respondent having discriminatorily dischargedemployees, it must offer them reinstatement and makethem whole for any loss of earnings and other benefits,computed on a quarterly basis from date of discharge todate of proper offer of reinstatement, less any net interimearnings, as prescribed in F W Woolworth Co, 90NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)Having found that Respondent embarked upon acourse of misconduct in violation of Section 8(a)(5) ofthe Act, I shall recommend that Respondent be orderedto recognize, and upon request, bargain collectively withthe Union as the exclusive bargaining representative ofthe employees in the above-described unit- On these findings of fact and conclusions of law andon the entire record, I issue' the following recommend-ed"ORDER'The Respondent, Statewide 'Transportation, Inc,Utica, New York, its officers, agents, successors, and as-'signs, shall1 Cease and desist from-(a)Interrogating its employees concerning their unionactivities(b)Threatening its employees with discharge' and clos-ing its shop if the Union organized its employees(c)Informing an emplojree that he had been dis-charged because of his union activities(d)Discharging employees because of their union ac-tivities and because they were subpoenaed to attend aBoard hearing(e)Refusing to recognize and, upon request, bargainwith Teamsters Local Union No 182, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Miscellaneous Crafts, AFL-CIO asthe exclusive collective-bargaining representative of, itsemplpyees in the following unitAll full-time and regular part-time truck drivers anddockpersons employed by Respondent at its Utica,New York facility, excluding all other employees,guards and supervisors as defined in the Act(f)In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesI 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Offer John Lawlor, William LaBounty, and Ray-mond Paul full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of pay suffered as a result of the dis-crimination against them in the manner set forth in theremedy section of this decision(b)Remove from its files any reference to the unlawfuldischarges of John Lawlor, William LaBounty, and Ray-mond Paul and notify the employees in writing that thishas been done and that these discharges will not be usedagainst them in any way(c)Recognize and, upon request, bargain with theabove-named labor organization as the exclusive bargain-ing representative of its employees in the bargaining unitset forth above with respect to wages, hours, and otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement(d)Post at its Utica, New York facility, copies of theattached notice marked "Appendix "11 Copies of suchnotice, on forms provided by the Regional Director forRegion 3, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places, including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply" If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT coercively question you about yourunion support or activities in behalf of Teamsters LocalUnion No 182, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Miscella-neous Crafts, AFL-CIOWE WILL NOT threaten you with discharge or threatenthat we will close if the Union organizes our shopWE WILL NOT in any other manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed you in Section 7 of the National Labor RelationsActWE WILL offer John Lawlor, William LaBounty, andRaymond Paul full and immediate reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority or other rights and privileges, and make themwhole, with interest, for any loss of pay suffered as aresult of our discrimination against themWE WILL remove from our records any reference tothe discharges of John Lawlor, William LaBounty, andRaymond Paul and notify them in writing that this hasbeen done and that these discharges will not be usedagainst them in any wayWE WILL recognize and upon request, bargain withthe above-name Union as the exclusive representative ofour employees in the appropriate unit with respect towages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody suchunderstanding in a signed agreement The appropriateunit isAll full-time and regular part-time truck drivers anddockpersons employed by us at our Utica, NewYork facility, excluding all other employees, guardsand supervisors as defined in the ActSTATEWIDE TRANSPORTATION, INC